Ludeling, C. J.
This is a suit on a promissory note. The defense is the prescription of five years. The note was due fifteenth of December, 1858, and citation was served on the twenty-sixth March, 1867. There are several credits indorsed on the note, and oral evidence was offered to prove that payments were made by the deceased at the dates indicated by the indorsements. To the reception of this •evidence a bill of exceptions was taken. The judge a quo erred. See It. C. C. article 2278.
The plea should have been maintained.
It is therefore ordered and adjudged that the judgment of the lower court be annulled, and that there be judgment in favor of the defend.ant rejecting the plaintiff’s demand, with costs of appeal.